The opinion of the court was delivered by
Dixon, J.
Among the reasons assigned against the taxes-brought up by this writ many are of such a nature as not to warrant any action by the court. Some of them, however, point to definite illegalities in the assessment, which are established by the evidence, and require judicial correction.
The assessor testifies that while he endeavored to appraise real estate at its full value, he allowed to each tax-payer a deduction of $500 from his personal estate, and appraised the residue at about one-third of its full value. This was á plain violation of official duty.
The property taxable under the general laws of this state-embraces both realty and personalty, and the constitution requires that all property assessed, personal as well as real, shall be assessed according to its true value; nor is any such general deduction as was made permitted.
The taxable property of the prosecutors was largely real estate, and consequently they appear to have been charged with an undue proportion of the common burden.
We are not, however, authorized, for this reason, to set aside the tax, but are required by the act of March 23d, 1881, (Pamph. L., p. 194,) to ascertain for what sum the prosecutors were legally liable to taxation, and to make a proper levy upon them therefor. The proofs hitherto taken do not enable us to perform this duty, and hence an order may be entered directing a commissioner of the court to inquire into and re*427port the true value of the property subject to taxation for the year 1885 within the jurisdiction of the Long Branch Commission, and what percentage thereof will raise the amount needed for that year, and the true value of the property of the prosecutors upon which that percentage is chargeable. On the coming in of such report, we will impose the lawful tax in lieu of that complained of in these proceedings.